Name: 2012/414/EU: Commission Implementing Decision of 17Ã July 2012 amending Annexes I to IV to Decision 2006/168/EC as regards certain veterinary certification requirements for imports into the Union of bovine embryos (notified under document C(2012) 4816) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: America;  Europe;  international trade;  agricultural activity;  tariff policy;  trade;  Asia and Oceania
 Date Published: 2012-07-21

 21.7.2012 EN Official Journal of the European Union L 194/12 COMMISSION IMPLEMENTING DECISION of 17 July 2012 amending Annexes I to IV to Decision 2006/168/EC as regards certain veterinary certification requirements for imports into the Union of bovine embryos (notified under document C(2012) 4816) (Text with EEA relevance) (2012/414/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species (1), and in particular Article 7(1) and point (b) of the first subparagraph of Article 9(1) thereof, Whereas: (1) Commission Decision 2006/168/EC of 4 January 2006 establishing the animal health and veterinary certification requirements for imports into the Community of bovine embryos and repealing Decision 2005/217/EC (2) establishes in Annex I thereto the list of third countries from which Member States are to authorise imports of embryos of domestic animals of the bovine species (the embryos). It also lays down additional guarantees as regards specific animal diseases to be provided by certain third countries listed in that Annex. (2) Decision 2006/168/EC also provides that Member States are to authorise imports of embryos that comply with the animal health requirements set out in the model veterinary certificates in Annexes II, III and IV to that Decision. (3) The animal health requirements relating to bluetongue in the model veterinary certificates in Annexes II, III and IV to Decision 2006/168/EC are based on the recommendations of Chapter 8.3 of the Terrestrial Animal Health Code of the World Organisation for Animal Health (OIE) which deals with bluetongue. That Chapter recommends a whole range of risk mitigating measures aiming at either protecting the mammalian host from exposure to the infectious vector or at inactivating the virus by antibodies. (4) In addition, the OIE has laid down a chapter on Surveillance for arthropod vectors of animal diseases in the Terrestrial Animal Health Code. Those recommendations do not include the monitoring of ruminants for antibodies to Simbu viruses, such as the Akabane and Aino viruses of the Bunyaviridae family, which in the past was considered an economical method for determining the distribution of bluetongue competent vectors until more information on the spread of those diseases became available. (5) Also, the OIE does not list Akabane and Aino diseases in the Terrestrial Animal Health Code. Consequently, the requirement for annual testing for those diseases to prove the absence of the vector should be deleted from Annex I to Decision 2006/168/EC and from the model veterinary certificates in Annexes II, III and IV thereto. (6) In addition, bilateral agreements have been concluded between the Union and certain third countries containing specific conditions for the imports of embryos into the Union. Therefore, in the interests of consistency where those bilateral agreements contain specific conditions and model veterinary certificates for imports, those conditions and models should apply instead of the conditions and models set out in Decision 2006/168/EC. (7) The animal health status of Switzerland is equivalent to that of the Member States. It is therefore appropriate that in vivo derived and in vitro produced embryos imported into the Union from that third country are accompanied by a veterinary certificate drawn up in accordance with the model intra-trade certificate used for trade within the Union in embryos of domestic animals of the bovine species set out in Annex C to Directive 89/556/EEC. That certificate should take account of the adaptations set out in point 2 of Chapter VI(B) of Appendix 2 of Annex 11 to the Agreement between the European Community and the Swiss Confederation on Trade in Agricultural Products, as approved by Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation, of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation (3). (8) On the basis of Directive 89/556/EEC, New Zealand was also recognised as a third country with an animal health status equivalent to that of Member States for imports of in vivo derived embryos. (9) It is therefore appropriate that in vivo derived embryos collected in New Zealand and imported into the Union from that third country are accompanied by a simplified certificate drawn up in accordance with the appropriate model health certificate set out in Annex IV to Commission Decision 2003/56/EC of 24 January 2003 on health certificates for the importation of live animals and animal products from New Zealand (4) laid down in accordance with the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (5), as approved by Council Decision 97/132/EC (6). (10) Commission Decision 2007/240/EC (7) provides that the various veterinary, public and animal health certificates required for the imports into the Union of live animals, semen, embryo, ova and products of animal origin are to be based on the standard models for veterinary certificates set out in Annex I thereto. In the interests of consistency and simplification of Union legislation, the model veterinary certificates set out in Annexes II, III and IV to Decision 2006/168/EC should take account of Decision 2007/240/EC. (11) Annexes I to IV to Decision 2006/168/EC should therefore be amended accordingly. (12) To avoid any disruption of trade, the use of veterinary certificates issued in accordance with Decision 2006/168/EC in its version prior to the amendments introduced by this Decision should be authorised during a transitional period subject to certain conditions. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I to IV to Decision 2006/168/EC are amended in accordance with the Annex to this Decision. Article 2 For a transitional period until 30 June 2013, Member States shall continue to authorise imports of consignments of embryos of domestic animals of the bovine species from third countries which are accompanied by a veterinary certificate issued not later than 31 May 2013 in accordance with the models set out in Annexes II, III and IV to Decision 2006/168/EC in its version prior to the amendments introduced by this Decision. Article 3 This Decision shall apply from 1 January 2013. Article 4 This Decision is addressed to the Member States. Done at Brussels, 17 July 2012. For the Commission John DALLI Member of the Commission (1) OJ L 302, 19.10.1989, p. 1. (2) OJ L 57, 28.2.2006, p. 19. (3) OJ L 114, 30.4.2002, p. 1. (4) OJ L 22, 25.1.2003, p. 38. (5) OJ L 57, 26.2.1997, p. 5. (6) OJ L 57, 26.2.1997, p. 4. (7) OJ L 104, 21.4.2007, p. 37. ANNEX Annexes I to IV to Decision 2006/168/EC are replaced by the following: ANNEX I ISO code Third country Applicable veterinary certificate AR Argentina ANNEX II ANNEX III ANNEX IV AU Australia ANNEX II ANNEX III ANNEX IV CA Canada ANNEX II ANNEX III ANNEX IV CH Switzerland (1) ANNEX II ANNEX III ANNEX IV HR Croatia ANNEX II ANNEX III ANNEX IV IL Israel ANNEX II ANNEX III ANNEX IV MK the former Yugoslav Republic of Macedonia (2) ANNEX II ANNEX III ANNEX IV NZ New Zealand (3) ANNEX II ANNEX III ANNEX IV US United States ANNEX II ANNEX III ANNEX IV ANNEX II Model veterinary certificate for imports of in vivo derived embryos of domestic animals of the bovine species collected in accordance with Council Directive 89/556/EEC ANNEX III Model veterinary certificate for imports of in vitro produced embryos of domestic animals of the bovine species conceived using semen complying with Council Directive 88/407/EEC ANNEX IV Model veterinary certificate for imports of in vitro-produced embryos of domestic animals of the bovine species conceived using semen coming from semen collection or storage centres approved by the competent authority of the exporting country (1) For in vivo derived and in vitro produced embryos, the certificates to be used for imports from Switzerland are set out in Annex C to Directive 89/556/EEC, with the adaptations set out in point 2 of Chapter VI(B) of Appendix 2 of Annex 11 to the Agreement between the European Community and the Swiss Confederation on Trade in Agricultural Products as approved by Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation. (2) Provisional code that does not affect the definitive denomination of the country to be attributed after the conclusion of the negotiations currently taking place in the United Nations. (3) For in vivo derived embryos, the certificate to be used for imports from New Zealand is set out in Annex IV to Commission Decision 2003/56/EC of 24 January 2003 on health certificates for the importation of live animals and animal products from New Zealand (only for the embryos collected in New Zealand), laid down in accordance with the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products, as approved by Council Decision 97/132/EC.